LEHAN, Judge.
We affirm the summary judgment entered against defendant insurer. The summary judgment determined coverage existed under a group health insurance policy issued to appellee company for medical expenses incident to cancer suffered by the wife of a company employee.
We agree with the trial court’s determination that coverage was not precluded due to a misrepresentation through a negative answer to a question in the policy application about knowledge of cancer suffered by the wife. The question was ambiguous as to whether it asked about a then existing condition (in which case the negative answer would have been correct) or about a prior condition (in which case the negative answer would have been incorrect). The trial court properly construed the ambiguity against the insurer and found that coverage was not precluded. See Hulse v. Blue Cross/Blue Shield of Florida, Inc., 424 So.2d 191, 192 (Fla. 5th DCA 1983); Ellenwood v. Southern United Life Insurance Co., 373 So.2d 392, 394 (Fla. 1st DCA 1979); United Services Automobile Ass’n v. Porras, 214 So.2d 749, 750 (Fla. 3d DCA 1968).
Affirmed.
RYDER, A.C.J., and PARKER, J., concur.